Citation Nr: 1750774	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for cervical degenerative disc disease, to include consideration of whether separate ratings for neurological abnormalities of the left and right lower extremities are warranted prior to April 1, 1991.

2.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity neuropathy.

3.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity neuropathy, prior to April 25, 2013; and higher than 40 percent since April 25, 2013.

4.  Entitlement to an increased level of special monthly compensation (SMC) based on the need for a higher level of aid and attendance (A&A), based on loss of use of hands and feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1941 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, January 2010, and January 2011 rating decisions by the agency of original jurisdiction (AOJ) of the United States Department of Veterans Affairs (VA). 

 In April 2008, the Appeals Management Center (AMC) in Washington, DC, issued a decision implementing a grant of service connection for a cervical spine disability and related bilateral upper extremity neuropathies.  Service connection had been granted by the United States Court of Appeals for Veterans Claims (CAVC or the Court) in a July 2007 memorandum decision reversing a Board decision.  The Veteran appealed both the assigned evaluations and the effective dates.

In a January 2010 decision, the VA Regional Office (RO) in St. Petersburg, Florida, denied entitlement to SMC based on A&A and loss of use of both the hands and feet.  In a January 2011 decision, the RO granted service connection and separate compensable evaluations for left and right lower extremity neuropathy, as residuals of the cervical spine disability.  Although the RO treated this as a separate and distinct claim, the Board has characterized this as part of the claim for increased evaluation for "residuals of a cervical spine injury." 

The Veteran and his wife testified at an April 2011 hearing held before a Veterans Law Judge (VLJ).  Based on testimony at the hearing, the Board has found that the question of entitlement to separate evaluations in the bilateral lower extremities for neurological impairment prior to April 1, 1991, is before the Board as part of the appeal for increased evaluations.  

In a June 2011 decision, the Board, in pertinent part, remanded the increased rating appeals and the SMC entitlement appeals to the AOJ for further development and due process.  When the claims returned to the Board in August 2012, they were again remanded to the AOJ for development.

During the processing of that remand, the RO in an April 2014 rating decision granted an increased 40 percent evaluation for right upper extremity neuropathy, effective April 25, 2013.  This is not the maximum available rating, and the veteran has not indicated he is satisfied with this grant, and so both stages of evaluation remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The case was last before the Board in January 2015, at which time, the Board, in pertinent part remanded the issues of evaluation of the cervical spine and bilateral upper extremity neuropathies, as well as SMC for hands and feet.  The case is now returned for appellate review.

During the course of the remand, the VLJ who conducted the Board hearing in this case ceased employment with the Board.  The Veteran declined another hearing.  See September 28, 2017 signed hearing options response. 

The RO granted entitlement to SMC based on the need for aid and attendance in an April 2015 rating decision.  Given that the Veteran can still receive a higher rating for aid and attendance based on loss of use of hands and feet, this issue has been modified as reflected on the first page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative submitted a statement on the appellant's brief in May 2017 that the VA examinations of record do not adequately assess the Veteran's disabilities on appeal. 

The record shows that the Veteran's service-connected cervical degenerative disc disease and cervical myelopathy with neuropathy of the bilateral upper extremities, and radiculopathy of the bilateral lower extremities were last evaluated for purposes of determining whether aid and attendance was warranted in April 2013.  Given that more than four years has since passed, and the Veteran is arguing that this examination does not adequately evaluate his disabilities, additional examination of the cervical spine and upper and lower extremities is warranted before deciding this claim.

As for special monthly compensation, the Veteran was granted entitlement to special monthly compensation based on aid and attendance criteria being met in an April 2015 rating decision.  However, a higher level of SMC based on the need for a higher level of aid and attendance is still possible if the Veteran's service-connected cervical degenerative disc disease and cervical myelopathy with neuropathy of the bilateral upper extremities, and radiculopathy of the bilateral lower extremities results in the loss of use of both legs and arms.  The examination provided on appeal should address this matter, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain relevant VA treatment records from the VAMCs in West Palm Beach and Miami, dated from April 2015 to present.  

2.  Ask the Veteran to identify any additional relevant evidence.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected cervical degenerative disc disease and cervical myelopathy with neuropathy of the bilateral upper extremities; and radiculopathy of the bilateral lower extremities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected cervical degenerative disc disease and cervical myelopathy with neuropathy of the bilateral upper extremities; and radiculopathy of the bilateral lower extremities.

The examiner should conduct range of motion testing of the cervical spine, specifically noting whether - upon repetitive motion of the Veteran's cervical spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, the examiner should identify any neurological pathology related to the service-connected cervical spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

As to any intervertebral disc syndrome associated with the disabilities of the cervical spine, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes,' defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner also should state whether the intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief; or whether the intervertebral disc syndrome is severe, with recurring attacks, with intermittent relief.  

Finally, it is requested that the guides for conducting aid and attendance or housebound examinations be used, and that all clinical findings as to the service connected disorders be set forth in detail.  The VA physician should state whether the Veteran's service-connected cervical degenerative disc disease and cervical myelopathy with neuropathy of the bilateral upper extremities; and radiculopathy of the bilateral lower extremities results in loss of use of both hands and/or feet.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Ensure the examiners' opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

5.  Then readjudicate the remaining claims in light of the additional evidence, including all relevant evidence submitted since the February 2017 Supplemental Statement of the Case, to include discussion of the applicability of and evaluation under Diagnostic Code 5293.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




